Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroi (US 20120303313) in view of Kato (US 20100055351).
 	Regarding claim 7, Moroi teaches in Fig. 1 a film forming apparatus for performing a predetermined film forming process on substrates within a process vessel (vac. Chamber 11 [0044]) while rotating and heating the substrates ([0002], Fig. 1), the apparatus comprising: a rotary table (rot. Table 12 [0044]) installed in the process vessel (Fig. 1, 12 within 11) and configured to rotate the substrates mounted on an upper surface of the rotary table along a circumferential direction of the rotary table ([0044], Fig. 2, 3); a heating part (heater 20 [0040]) installed below the rotary table (Fig. 1) and configured to heat the substrates mounted on the rotary table ([0041 051]); but does not teach a contact type first temperature measuring part installed in the vicinity of the heating part and configured to measure a temperature of the heating part; however Kato teaches in [0129 0050] a contact type first temperature measuring part (thermocouple 80) installed in the vicinity of the heating part and configured to measure a temperature of the heating part (adjacent to the heater/s and measures their temp [0050-0051 0129]); it would be obvious to those skilled in the art at the time of the invention to modify Moroi with said elements in order to obtain uniform temperature across the susceptor [0129] as well as allow zonal thermal control [0051] via thermal control of the heaters; Moroi further teaches a non-contact type second temperature measuring part (a radiation temperature measurement unit 3 [0040]) installed above the rotary table (Fig. 
 	Regarding claim 13, Moroi in view of Kato teaches the apparatus of Claim 7, wherein the first temperature measuring part is a thermocouple (discussed above via Kato), and the second temperature measuring part is a temperature measuring part configured to detect an infrared ray radiated from the substrates (see claim 7).  
 	Regarding claim 14, Moroi in view of Kato teaches the apparatus of Claim 7, wherein the second temperature measuring part is configured to acquire temperature measurement values at a plurality of positions on the rotary table by repeating a scanning operation along a diameter direction of the rotary table while the rotary table is rotated (Figs. 5-8, 10, 12 [abstract, 0012, 0067]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718